Case 1:18-cv-01394-RGA Document 244 Filed 02/26/21 Page 1 of 3 PageID #: 7375

                           MORRIS, NICHOLS, ARSHT              &   TUNNELL        LLP

                                        1201 N ORTH M ARKET S TREET
                                               P.O. B OX 1347
                                    W ILMINGTON , D ELAWARE 19899-1347

                                                (302) 658-9200
                                             (302) 658-3989 FAX
 JENNIFER YING
 (302) 351-9243
 (302) 225-2570 FAX
 jying@morrisnichols.com


                                              February 26, 2021

 BY CM/ECF

 The Honorable Richard G. Andrews
 U.S. District Court for the District of Delaware
 J. Caleb Boggs Federal Building
 844 N. King Street, Unit 9, Room 6325
 Wilmington, Delaware 19801

         Re:          Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc.
                      C.A. No. 18-1394 (RGA)

Dear Judge Andrews:

        In accordance with the Court’s December 1, 2020 Order (D.I. 193), Plaintiff Guest Tek
respectfully submits this letter to advise the Court of its efforts to obtain the requested discovery
from the four third-party resellers: Single Digits, Inc.; Safety NetAccess, Inc.; Allbridge, LLC;
and Great Lakes Telcom Ltd. d/b/a Broadband Hospitality. See D.I. 143, 149, 150, 151. Guest
Tek previously submitted status letters on December 4, 2020 (D.I. 195), December 11, 2020 (D.I.
203), December 18, 2020 (D.I. 213), December 23, 2020 (D.I. 216), December 30, 2020 (D.I.
218), January 8, 2021 (D.I. 222), January 15, 2021 (D.I. 229), January 22, 2021 (D.I. 231), January
29, 2021 (D.I. 234), February 5, 2021 (D.I. 238), February 12, 2021 (D.I. 240), and February 19,
2021 (D.I. 241).

         Single Digits, Inc.

        Single Digits moved to quash the two subpoenas (D.I. 143) in the District of New
Hampshire, C.A. No. 20-95. Briefing was completed on December 31, 2020. On February 18,
2021, the Court in the District of New Hampshire issued an Order denying Guest Tek’s request to
have the motion transferred to the District of Delaware and taking Single Digits’ motion under
advisement. The judge also ordered the parties to meet and confer, and further instructed that if
the parties were unable to reach agreement “on a path forward” that Single Digits was directed to
file additional briefing regarding its motion to quash by March 3, 2021 and that Guest Tek’s
response would be due 7 days thereafter. C.A. No. 20-95, D.I. 13 at 9 (D.N.H.).

       Guest Tek and Single Digits met and conferred on February 19, 2021, and exchanged
emails on February 21, 2021 and February 24, 2021.
Case 1:18-cv-01394-RGA Document 244 Filed 02/26/21 Page 2 of 3 PageID #: 7376

The Honorable Richard G. Andrews
February 26, 2021
Page 2

       Safety NetAccess, Inc.

       Guest Tek has been in communication with Safety NetAccess since receiving its objections
on November 4, 2020, and exchanged multiple emails and phone calls with counsel for Safety
NetAccess between November 2020 and January 2021 to discuss the scope and timing of Safety
NetAccess’ production. See D.I. 238 at 1-2. On January 29, 2021, Safety NetAccess abruptly
changed course and informed Guest Tek for the first time that it would no longer comply with the
subpoenas. Id. at 2. On Monday, February 1 (i.e., the next business day), Guest Tek moved to
compel Safety NetAccess to comply with the subpoenas in the District of Massachusetts. C.A.
No. 21-91047 (D. Mass.).

        On February 9, 2021, counsel for Safety NetAccess reached out to Guest Tek regarding a
proposal for producing “excerpts” of certain documents and requested an extension of time to
respond to Guest Tek’s Motion to Compel. On February 10, 2021, counsel for Guest Tek
responded to Safety NetAccess, explaining that Guest Tek could not agree to a proposal that only
provided “excerpts” of documents, but outlined a narrowed scope of document production for
Safety NetAccess to consider. Guest Tek also agreed to extend Safety NetAccess’ response date
for the Motion to Compel to February 19, 2021. Safety NetAccess responded on February 11,
2021 indicating that it was considering Guest Tek’s February 10 proposal and would respond by
February 12.

       Guest Tek and Safety NetAccess spoke by telephone on February 12, February 16, and
February 19, 2021, and also exchanged multiple voicemails and e-mails between February 16 and
February 19, 2021 which included discussion of a draft declaration from Safety NetAccess. On
February 19, 2021, in view of Safety NetAccess’ agreement to produce certain documents, Guest
Tek agreed to a second extension of Safety NetAccess’ response date for the Motion to Compel to
February 26, 2021. The parties further exchanged multiple emails and telephone calls between
February 22 and February 25, 2021. On February 25, 2021, Guest Tek agreed to a third extension
of Safety NetAccess’ response date for the Motion to Compel to March 5, 2021.

       Allbridge, LLC

       Guest Tek has been in communication with Allbridge since receiving its objections on
November 2, 2020. Guest Tek and Allbridge have exchanged multiple emails and phone calls,
and most recently participated in a Zoom videoconference on December 18, 2020. On December
30, 2020, Allbridge produced documents to Guest Tek under the Protective Order entered in this
Action. On January 7, 2021, Guest Tek sent a follow up email requesting further information from
Allbridge, and exchanged further emails on January 13, 2021. Guest Tek spoke with counsel for
Allbridge on January 14, 2021, and followed up by email on January 20, 25, and 29, 2021. On
Monday, February 1, Allbridge produced a records-custodian declaration to Guest Tek. On
February 10, 2021, Guest Tek sent a follow up email to Allbridge requesting further information
and documentation, and followed up again with Allbridge on February 16, 2021. The parties
exchanged further emails on February 17 and 18, and again on February 23 and 24, 2021.
Case 1:18-cv-01394-RGA Document 244 Filed 02/26/21 Page 3 of 3 PageID #: 7377

The Honorable Richard G. Andrews
February 26, 2021
Page 3

       Great Lakes Telcom Ltd. d/b/a Broadband Hospitality

        Guest Tek has been in communication with Broadband Hospitality since receiving its
objections on November 2, 2020. Guest Tek and Broadband Hospitality have exchanged multiple
emails and phone calls, including emails on December 2 and 4, 2020 and a phone call on December
9, 2020. Guest Tek most recently spoke with Broadband Hospitality by telephone on December
18, 2020. Guest Tek and Broadband Hospitality exchanged further emails on December 29, 2020.
Guest Tek followed up by email on January 6, 2021. Guest Tek exchanged further emails with
Broadband Hospitality on January 13, 20, and 29, 2021 and spoke with counsel for Broadband
Hospitality on February 1 and the parties reached agreement on the timing and scope of production
on February 2, 2021. On February 5 and 8, Broadband Hospitality produced documents and
declarations to Guest Tek. On February 10, 2021, Guest Tek sent Broadband Hospitality a follow
up email requesting additional information, and Broadband Hospitality responded on February 12,
2021.

       Counsel is available should the Court have any questions.

                                            Respectfully,

                                            /s/ Jennifer Ying

                                            Jennifer Ying (#5550)

cc:    All Counsel of Record
